In a matrimonial action in which the parties were divorced by a judgment dated June 26, 1994, the father appeals from an order of the Supreme Court, Richmond County (Clark, J.), dated September 23, 1994, which, after a hearing, granted the motion of the mother to modify an order of custody of the same court (Cognetta, J.), dated January 27, 1992, and awarded her custody of the parties’ son.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The parties’ 18-year-old son, having attained the age of majority, can no longer be the subject of a custody order (see, Domestic Relations Law § 2; Belsky v Belsky, 172 AD2d 576). The issues raised on appeal are therefore academic (see, Reich v Reich, 149 AD2d 676). Thompson, J. P., Altman, Goldstein and McGinity, JJ., concur.